DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment/Arguments
The amendment, filed 01/07/2021, has been entered. Claims 2, 11, 14-15, and 17 are cancelled. Claims 1, 3-10, 12-13, 16, and 18-20 are pending. The previous objections to claims 8 and 13 are withdrawn due to amendment. The previous 112b rejections of claims 5-9, 11, 13, and 17-18 are withdrawn due to amendment or claim cancellation. Applicant’s arguments regarding the pending claims have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1, 3-10, 12-13, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a foreign object inspection device for inspecting foreign objects at inspection spots of a workpiece, the device comprising: a controller including a storage configured to store the foreign object information in a manner associated with an inspection spot, the detector including a housing containing a cylindrical capture chamber, a suction path connection port in a side surface of the capture chamber, the suction path connection port connecting to the suction channel, a filter configured to capture a foreign object entering the capture chamber, and an 
Regarding claims 3-10, 12-13, 16, and 18: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 19: The prior art, alone or in combination, fails to anticipate or render obvious a method for inspecting a foreign object on a workpiece, comprising: detecting foreign object information about a shape of the foreign object; storing the foreign object information in a manner associated with the inspection spot, capturing the foreign object by a filter; forming an image of the foreign object captured on the filter; storing a filter image for each inspection spot; extracting the foreign object image from the filter image; matching a foreign object image extracted from the filter image for a target inspection spot to a foreign object image extracted from the filter image for an inspection spot preceding the target inspection spot; and determining an unmatching foreign 
Regarding claim 20: This claim is allowable due to at least its dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856